                      Case 17-02930                 Doc 39           Filed 12/20/18 Entered 12/20/18 10:53:59                                      Desc Main
                                                                       Document     Page 1 of 9




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   CHICAGO DIVISION


                   In re:                                                                          §
                                                                                                   §
                   MICHALSKI, ANDREW G.                                                            §           Case No. 17-02930
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    02/01/2017 . The undersigned trustee was appointed on 02/01/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 7,334.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                              4.39
                                                     Bank service fees                                                                  105.59
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                    1,500.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 5,724.02

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-02930                  Doc 39          Filed 12/20/18 Entered 12/20/18 10:53:59                                      Desc Main
                                                          Document     Page 2 of 9




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 12/26/2017 and the
      deadline for filing governmental claims was 12/26/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,333.40 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,333.40 , for a total compensation of $ 1,333.40 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 22.04 , for total expenses of $ 22.04 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/29/2018                                     By:/s/JOSEPH E. COHEN
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                              Case 17-02930                 Doc 39    Filed 12/20/18
                                                                                                  FORMEntered
                                                                                                       1      12/20/18 10:53:59                                         Desc Main
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD9AND REPORT
                                                                                        Document      Page 3 of                                                                                                       Page:        1
                                                                                                            ASSET CASES                                                                                                Exhibit A
Case No:             17-02930       ABG     Judge: A. BENJAMIN GOLDGAR                                                                          Trustee Name:                     JOSEPH E. COHEN
Case Name:           MICHALSKI, ANDREW G.                                                                                                      Date Filed (f) or Converted (c):   02/01/17 (f)
                                                                                                                                               341(a) Meeting Date:               03/10/17
For Period Ending: 11/29/18                                                                                                                    Claims Bar Date:                   12/26/17



                                       1                                                    2                            3                          4                         5                                   6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. Single-family home,                                                                   200,000.00                          185,000.00                                               0.00                     FA
 210 Chelsea CircleLake Villa
 2. 2009 Lexus rx400 mileage: 107,000                                                        9,000.00                           6,600.00                                               0.00                     FA
 3. 2005 Kia Sedona mileage: (not running)                                                      500.00                              0.00                                               0.00                     FA
 4. Livingroom Furniture, Television and DVD Player                                             450.00                              0.00                                               0.00                     FA
 5. Bedroom Sets, Washer and Dryer                                                              300.00                              0.00                                               0.00                     FA
 6. Diningroom Set, Stove, Refrigerator and Microwave                                           425.00                              0.00                                               0.00                     FA
 7. Laptop Computer and Printer                                                                 250.00                              0.00                                               0.00                     FA
 8. Wearing Apparel                                                                             250.00                              0.00                                               0.00                     FA
 9. State Bank of the Lakes                                                                  1,000.00                               0.00                                               0.00                     FA
 10. IBEW Local 134                                                                       244,208.00                                0.00                                               0.00                     FA
 11. 2016 income tax refund - Federal (u)                                                    9,315.00                           9,315.00                                           7,334.00                     FA
 12. 2016 Income Tax Refund - State (u)                                                         212.00                           212.00                                                0.00                     FA

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $465,910.00                         $201,127.00                                          $7,334.00                            $0.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   TRUSTEE PREPARING HIS TFR, NFR AND RELATED DOCUMENTS - 10/31/18. DEBTOR HAS FILED AN AMENDED SCHEDULE C - 7/31/18.
   TRUSTEE FILED MOTION TO VALUE SECURED CLAIM - 1/9/2018. TRUSTEE WAITING FOR INCOME TAX REFUND - 4/30/17.


   Initial Projected Date of Final Report (TFR): 03/31/18           Current Projected Date of Final Report (TFR): 11/30/18




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                                               Ver: 20.02a
                                            Case 17-02930                 Doc 39   Filed 12/20/18 Entered 12/20/18 10:53:59                           Desc Main
                                                                                     DocumentFORMPage
                                                                                                  2    4 of 9                                                                                      Page:     1
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit B
  Case No:             17-02930 -ABG                                                                                          Trustee Name:                       JOSEPH E. COHEN
  Case Name:           MICHALSKI, ANDREW G.                                                                                   Bank Name:                          ASSOCIATED BANK
                                                                                                                              Account Number / CD #:              *******0388 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******3808
  For Period Ending: 11/29/18                                                                                                 Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                                 3                                                4                                            5                        6                   7
     Transaction      Check or                                                                                                       Uniform                                                       Account / CD
        Date          Reference                 Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)        Balance ($)
                                                                                    BALANCE FORWARD                                                                                                              0.00
 *        07/05/17       11        United States Treasury                           income tax refund                               1124-003                   7,334.00                                     7,334.00
          07/11/17       11        United States Treasury                           INCOME TAX REFUND                               1224-000                   7,334.00                                    14,668.00
          08/07/17                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.00             14,658.00
 *        08/16/17       11        United States Treasury                           income tax refund                               1124-003                   -7,334.00                                    7,324.00
          09/08/17                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.89              7,313.11
          10/06/17                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.52              7,302.59
          11/07/17                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.86              7,291.73
          12/07/17                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.49              7,281.24
          01/08/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.83              7,270.41
          02/07/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.81              7,259.60
          03/07/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.00              7,249.60
          04/06/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.78              7,238.82
          05/07/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.41              7,228.41
          06/06/18     300001      International Sureties Ltd.                      Bond premium                                    2300-000                                               4.39             7,224.02
                                   701 Poydras Street
                                   Suite 420
                                   New Orleans, LA 70139
          08/08/18     300002      ANDREW G. MICHALSKI                              Payment of exemption                            8100-000                                           1,500.00             5,724.02
                                   210 Chelsea Circle                               Payment of exemption
                                   Lake Villa, IL 60046




                                                                                                                              Page Subtotals                   7,334.00                 1,609.98
          UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                          Ver: 20.02a
LFORM24
                                           Case 17-02930                 Doc 39   Filed 12/20/18 Entered 12/20/18 10:53:59                          Desc Main
                                                                                    DocumentFORMPage
                                                                                                 2    5 of 9                                                                                             Page:      2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                     Exhibit B
  Case No:             17-02930 -ABG                                                                                        Trustee Name:                       JOSEPH E. COHEN
  Case Name:           MICHALSKI, ANDREW G.                                                                                 Bank Name:                          ASSOCIATED BANK
                                                                                                                            Account Number / CD #:              *******0388 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******3808
  For Period Ending: 11/29/18                                                                                               Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                            Separate Bond (if applicable):


          1               2                              3                                              4                                                 5                          6                         7
    Transaction       Check or                                                                                                     Uniform                                                               Account / CD
       Date           Reference                Paid To / Received From                      Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)

                                                                                                        COLUMN TOTALS                                         7,334.00                   1,609.98                   5,724.02
                                                                                                            Less: Bank Transfers/CD's                             0.00                       0.00
                                                                                                        Subtotal                                              7,334.00            1,609.98
                                                                                                            Less: Payments to Debtors                                             1,500.00
                                                                                                        Net
                                                                                                                                                              7,334.00              109.98
                                                                                                                                                                                NET                             ACCOUNT
                                                                                                         TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                       Checking Account (Non-Interest Earn - ********0388                    7,334.00                      109.98                   5,724.02
                                                                                                                                                ------------------------    ------------------------   ------------------------
                                                                                                                                                             7,334.00                      109.98                   5,724.02
                                                                                                                                                ==============             ==============              ==============
                                                                                                                                                 (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                            Transfers)               To Debtors)                    On Hand




                                                                                                                            Page Subtotals                        0.00                        0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                                  Ver: 20.02a
LFORM24
                 Case 17-02930                Doc 39         Filed 12/20/18 Entered 12/20/18 10:53:59                 Desc Main
                                                               Document     Page 6 of 9

                                                                         EXHIBIT A
 Page 1                                                                                                                        Date: November 29, 2018
                                                                ANALYSIS OF CLAIMS REGISTER

 Case Number:      17-02930                                           Claim Class Sequence
 Debtor Name:      MICHALSKI, ANDREW G.


Code #              Creditor Name & Address         Claim Class      Notes                    Amount Allowed          Paid to Date      Claim Balance

               JOSEPH E. COHEN, Trustee             Administrative                                  $1,355.44                $0.00            $1,355.44
001            105 West Madison Street
2100-00        Chicago, IL 60602

               COHEN & KROL                         Administrative                                  $1,547.50                $0.00            $1,547.50
001            105 West Madison Street
3110-00        Chicago, IL 60602

BOND           International Sureties Ltd.          Administrative                                      $4.39                $4.39                $0.00
999            701 Poydras Street
2300-00        Suite 420
               New Orleans, LA 70139



000001         Law Offices of Mari-Jo Jacquette     Unsecured                                       $8,159.80                $0.00            $8,159.80
070            c/o David J. Axelrod & Associates
7100-00        1448 Old Skokie Road
               Highland Park, IL 60035

000002         Cavalry SPV I, LLC                   Unsecured                                      $17,188.16                $0.00           $17,188.16
070            500 Summit Lake Drive, Ste 400
7100-00        Valhalla, NY 10595

000003         American Express Centurion Bank      Unsecured                                       $8,450.29                $0.00            $8,450.29
070            c/o Becket and Lee LLP
7100-00        PO Box 3001
               Malvern PA 19355-0701

000004         Capital One, N.A.                    Unsecured                                       $1,886.85                $0.00            $1,886.85
070            c/o Becket and Lee LLP
7100-00        PO Box 3001
               Malvern PA 19355-0701

000005         Directv, LLC                         Unsecured                                        $912.99                 $0.00              $912.99
070            by American InfoSource LP as agent
7100-00        4515 N Santa Fe Ave
               Oklahoma City, OK 73118

000006         Armor Systems Corporation            Unsecured                                        $147.30                 $0.00              $147.30
070            1700 Kiefer Drive, Suite #1
7100-00        Zion, IL 60099



                  Case Totals:                                                                     $39,652.72                $4.39           $39,648.33
 Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 6)                                                               Printed: 11/29/18 09:27 AM   Ver: 20.02a
        Case 17-02930              Doc 39    Filed 12/20/18 Entered 12/20/18 10:53:59              Desc Main
                                               Document     Page 7 of 9




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-02930
     Case Name: MICHALSKI, ANDREW G.
     Trustee Name: JOSEPH E. COHEN
                         Balance on hand                                              $                  5,724.02

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: JOSEPH E. COHEN                  $         1,333.40 $                0.00 $         1,333.40
       Trustee Expenses: JOSEPH E. COHEN              $               22.04 $             0.00 $             22.04
       Attorney for Trustee Fees: COHEN &
       KROL                                           $         1,547.50 $                0.00 $         1,547.50
       Other: International Sureties Ltd.             $                4.39 $             4.39 $              0.00
                 Total to be paid for chapter 7 administrative expenses               $                  2,902.94
                 Remaining Balance                                                    $                  2,821.08


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 17-02930              Doc 39   Filed 12/20/18 Entered 12/20/18 10:53:59          Desc Main
                                              Document     Page 8 of 9




                                                           NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 36,745.39 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 7.7 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                     Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                   of Claim             to Date          Payment
                          Law Offices of Mari-Jo
                          Jacquette
                          c/o David J. Axelrod &
                          Associates
                          1448 Old Skokie Road
     000001               Highland Park, IL 60035   $        8,159.80 $              0.00 $           626.46
                          Cavalry SPV I, LLC
                          500 Summit Lake Drive,
                          Ste 400
     000002               Valhalla, NY 10595        $       17,188.16 $              0.00 $         1,319.60
                          American Express
                          Centurion Bank
                          c/o Becket and Lee LLP
                          PO Box 3001
     000003               Malvern PA 19355-0701     $        8,450.29 $              0.00 $           648.76
                          Capital One, N.A.
                          c/o Becket and Lee LLP
                          PO Box 3001
     000004               Malvern PA 19355-0701     $        1,886.85 $              0.00 $           144.86
                          Directv, LLC
                          by American InfoSource
                          LP as agent
                          4515 N Santa Fe Ave
     000005               Oklahoma City, OK 73118 $            912.99 $              0.00 $            70.09




UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 17-02930              Doc 39   Filed 12/20/18 Entered 12/20/18 10:53:59             Desc Main
                                              Document     Page 9 of 9




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Armor Systems
                          Corporation
                          1700 Kiefer Drive, Suite #1
     000006               Zion, IL 60099              $          147.30 $              0.00 $             11.31
                 Total to be paid to timely general unsecured creditors               $                2,821.08
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
